UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-7317



CALVIN ROBINSON-BEY,

                                                Plaintiff - Appellant,

          and


JOHN MARTIN,

                                                             Plaintiff,

          versus


THOMAS R. CORCORAN, Warden; WILLIAM SMITH;
MAJOR ROLLINS; JOHN DOE, Correctional Officer
at the Maryland House of Correction Annex, in
their individual and official capacities; JACK
KAVANAUGH, Assistant Commissioner; A. DENNIS,
Case Management,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
1640-AMD)


Submitted:     March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Calvin Robinson-Bey, Appellant Pro Se.    Angela Michelle Eaves,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Calvin Robinson-Bey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Robinson-Bey v. Corcoran, No. CA-99-1640-

AMD (D. Md. filed Aug. 21, 2000, entered Aug. 22, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2